Filed 10/23/20                                        Case 20-02165                                      Doc 1



                 1 11

                 2 J. RUSSELL CUNNINGHAM, SBN 130578
                   NICHOLAS KOHLMEYER, SBN 299087
                 3 DESMOND, NOLAN, LIVAICH & CUNNINGHAM
                   15th & S Building
                 4 1830 15th Street
                   Sacramento, California 95811
                 5 Telephone: (916) 443-2051
                   Facsmile: (916) 443-2651
                 6
                   Attorneys for Hank M. Spacone
                 7 Plaintiff/Chapter 7 Trustee

                 8
                                             UNITED STATES BANKRUPTCY COURT
                 9
                                              EASTERN DISTRICT OF CALIFORNIA
            10
                                                       SACRAMENTO DIVISION
             11
                     In re:                                            Case No. 20-23533-A-7
            12                                                         Chapter 7
            13       JOSEPH CLARK and
            14
                     VALERIE CLARK,
            15
                                           Debtors.
            16       HANK M. SPACONE, in his capacity as               Adversary No.:
                     Trustee for the Bankruptcy Estate of Clark,
            17
                                               Plaintiff,
            18

            19       vs.

            20       GM FINANCIAL,

            21                                Defendant.
            22

            23
                                                               COMPLAINT
            24                HANK M. SPACONE (“Trustee”), in his capacity as the Chapter 7 trustee for the
            25       bankruptcy estate of JOSEPH CLARK and VALERIE CLARK (collectively “Debtors”), for his
            26       complaint against GM Financial alleges:
            27       ///
            28       ///

                                                                   1
Filed 10/23/20                                          Case 20-02165                                                   Doc 1



                 1                                      JURISDICTION AND VENUE
                 2           1.      Jurisdiction is proper pursuant to 28 U.S.C. § 1334(b) & (e) in that this is a civil
                 3   proceeding arising in a parent bankruptcy case and this court has exclusive jurisdiction over all
                 4   property, wherever located, of the Debtors as of the commencement of the parent bankruptcy case.
                 5           2.      Venue is proper pursuant to 28 U.S.C. § 1409(a) in that this adversary proceeding
                 6   arises in a parent bankruptcy case pending in this judicial district.
                 7           3.      This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), and (K) in that this
                 8   is a proceeding concerning the administration of the estate and to determine the validity, extent, and
                 9   priority of interests in estate property.
            10               4.      This proceeding is brought pursuant to 28 U.S.C. § 2201 and Rule 7001(2) of the
             11      Federal Rules of Bankruptcy Procedure.
            12                                           GENERAL ALLEGATIONS
            13               5.      On July 18, 2020, the Debtors commenced the above-captioned bankruptcy case by
            14       filing a voluntary Chapter 7 petition. The Trustee is the duly appointed Chapter 7 trustee for the
            15       Debtor’s bankruptcy estate
            16               6.      Among the scheduled assets of the Debtors’ bankruptcy estate is a 2017 Chevy
            17       Camaro, VIN: 1G1FG1R79H0146445 (“Camaro”). In their schedules, the Debtors value the
            18       Camaro at $37,562.00 and subject to the secured claim of GM Financial in an unknown amount.
            19               7.      The Debtors purchased the Camaro on or about June 14, 2017. The Camaro’s
            20       certificate of origin shows that GM Financial was a lienholder at the time of purchase. A copy of
            21       the certificate of origin is attached hereto as Exhibit A.
            22               8.      On or about July 5, 2017, OE Federal Credit Union issued a loan to the Debtors for
            23       the Camaro and satisfied GM Financial’s lien on the same. A copy of the loan and security
            24       agreement is attached hereto as Exhibit B.
            25               9.      GM Financial has not filed any claim in the Debtors’ case asserting a lien against
            26       the Camaro.
            27               10.     Although GM Financial’s lien was satisfied in 2017, to date it has not released its
            28       lien. The Trustee has contacted GM Financial both personally and through counsel to obtain a


                                                                       2
Filed 10/23/20                                         Case 20-02165                                                      Doc 1



                 1   release of its lien, however GM Financial has advised that it is unable to locate a record of any
                 2   lien against the Camaro.
                 3                                  FIRST CLAIM FOR RELIEF
                       (Declaratory Relief against the Defendant Determining the Validity, Priority, or Extent
                 4                             of Interest in Property; 28 U.S.C § 2201)
                 5          11.     The Trustee realleges and incorporates by reference paragraphs 1 through 10 of this
                 6   Complaint as though fully set forth herein.
                 7          12.     Pursuant to 28 U.S.C § 2201, a court may declare the rights and other legal relations
                 8   of any interested party seeking such declaration, whether or not further relief is, or could be, sought.
                 9          13.     GM Financial’s lien against the Camaro was satisfied in 2017 and GM Financial has
            10       advised that it is unable to locate a record of any lien against the Camaro.
             11             14.     The Trustee is entitled to a judgment against GM Financial pursuant to 28 U.S.C §
            12       2201 declaring that GM Financial has no lien, encumbrance, or claim of interest in the Camaro.
            13              WHEREFORE, the Trustee prays for judgment against GM Financial declaring that GM
            14       Financial has no lien, encumbrance, or claim of interest in the Camaro and for such other and further
            15       relief as the court deems necessary and proper.
            16       Dated: October 22, 2020                DESMOND, NOLAN, LIVAICH & CUNNINGHAM
            17
                                                            By: /s/ NICHOLAS L. KOHLMEYER
            18
                                                                   NICHOLAS L. KOHLMEYER
            19                                                     Attorneys for Hank M. Spacone
                                                                   Plaintiff/Chapter 7 Trustee
            20

            21

            22

            23

            24

            25

            26

            27

            28


                                                                       3
Filed 10/23/20     Case 20-02165   Doc 1




                 Exhibit A
Filed 10/23/20   Case 20-02165   Doc 1
Filed 10/23/20   Case 20-02165   Doc 1
Filed 10/23/20     Case 20-02165   Doc 1




                 Exhibit B
Filed 10/23/20   Case 20-02165   Doc 1
Filed 10/23/20   Case 20-02165   Doc 1
Filed 10/23/20   Case 20-02165   Doc 1
Filed 10/23/20   Case 20-02165   Doc 1
